Exhibit 10.1

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement is made this 29th day of April 2016, between
Value-Added Communications, Inc., a wholly owned subsidiary of Global Tel*Link
Corporation and Value Added Communications, Inc. on the one hand (collectively,
“GTL”), and Lattice Incorporated (“Lattice”) on the other hand (collectively,
GTL and Lattice may be referred to herein as the “Parties”).

 

RECITALS

 

WHEREAS on December 31, 2008, Lattice and GTL's predecessor in interest FSH
Communications (“FSH”), entered into a Master Services Agreement (the “MSA”), in
which Lattice agreed to provide telephone services as an outsourced vendor for
FSH;

 

WHEREAS pursuant to the MSA, FSH would pay Lattice for the above-referenced
services and Lattice would pay a monthly commission consisting of all or a
portion of the fees and charges collected from the telephone calls Lattice
facilitated to FSH;

 

WHEREAS prior to 2011, FSH sold its prison phone division to Value-Added
Communications, Inc., which included an assignment of the MSA to Value-Added
Communications, Inc., and on August 1, 2011, GTL purchased Value-Added
Communications, Inc. and assumed and was assigned all the rights and obligations
of FSH arising under the MSA;

 

WHEREAS on or about June 25, 2015, GTL filed a Demand for Arbitration before
JAMS, captioned Global Tel*Link Corporation vs. Lattice Incorporated —
REF#1340012070, JAMS (the “Arbitration”);

 

WHEREAS in the Arbitration, GTL asserted that Lattice breached the MSA by
failing to pay, when due, the monthly commissions it owed to GTL under the MSA.
More specifically, GTL asserted that as of the date the Arbitration was filed,
Lattice owed GTL $2,981,231.00, including interest;

 

WHEREAS the Parties through this Settlement Agreement wish to resolve all of
their disputes arising in connection with the Arbitration;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby warrant, covenant and agree
as follows:

 

1. Effective Date: This Settlement Agreement will become effective when it, and
all attached exhibits, are fully executed by both Parties (the “Effective
Date”).

 

2. Settlement Payments and Security:

 

a.Lattice agrees to pay to GTL, within five business days of the Effective Date,
two hundred fifty thousand dollars ($250,000.00) (the “Cash Payment”) to be paid
via wire transfer or certified funds.

 

 



 1 

 

 

b.In addition to the Cash Payment, and simultaneously with the execution of this
Settlement Agreement, Lattice shall execute the confessed judgment promissory
note attached hereto as Exhibit A (the “Promissory Note”), which is incorporated
herein by reference, which shall provide for the payment by Lattice to GTL of
two million four hundred ninety five thousand six hundred twenty five dollars
($2,495,625.00) by April 29, 2019, bearing an interest rate of 8%, subject to
the following terms that are included in the Promissory Note:

(i)The total amount owed under the Promissory Note shall be discounted by five
percent (5%) if such Promissory Note is satisfied on or prior to the one year
anniversary of the Effective Date, inclusive; and

(ii)The total amount owed under the Promissory Note shall be discounted by three
percent (3%) if such Promissory Note is satisfied on or prior to the two year
anniversary of the Effective Date, inclusive.

c.Lattice shall make its best efforts, and take all commercially reasonable
steps associated therewith, to raise additional capital to accelerate
satisfaction of the Promissory Note;

d.As security for the Promissory Note, Lattice shall grant to GTL a security
interest in Lattice's personal property and assets (the “Liened Property”), as
set forth in the attached Exhibit B, subject to and consistent with the terms of
any pre-existing security interests granted to third-party lenders and
licensees. Accordingly, contemporaneously with the execution of this Settlement
Agreement, Lattice shall execute the Security Agreement, which is incorporated
herein by reference and are attached hereto as Exhibit C.

 

3. Mutual Release:

 

A.Upon GTL's receipt of the Cash Payment, GTL and its past, present and future
parent companies, affiliates, and subsidiaries, and each of its respective past,
present and future officers, directors, employees, insurers, predecessors,
successors, and assigns hereby knowingly and voluntarily release and forever
discharge Lattice and its past, present and future parent companies, affiliates,
and subsidiaries, and each of its respective past, present and future officers,
directors, employees, insurers, predecessors, successors, and assigns, from all
claims, demands, rights, and causes of action of any kind, whether known,
unknown, or yet to be discovered, liquidated or unliquidated, fixed or
contingent, direct or indirect, on account of or in any way arising from or
relating to the subject matter of the Arbitration through and including the
Effective Date of this Settlement Agreement, including without limitation any
claims that were made against Lattice in the Arbitration or could have been made
against Lattice in the Arbitration. Nothing contained herein is intended to be
or shall be deemed to be a release of Lattice's obligations contained in this
Settlement Agreement, and the Parties expressly agree that Lattice is not
released from its obligations herein.

 



 2 

 

 

B.Lattice and its past, present and future parent companies, affiliates, and
subsidiaries, and each of its respective past, present and future officers,
directors, employees, insurers, predecessors, successors, and assigns hereby
knowingly and voluntarily releases and forever discharges GTL and its past,
present and future parent companies, affiliates, and subsidiaries, and each of
its respective past, present and future officers, directors, employees,
insurers, predecessors, successors, and assigns from all claims, demands,
rights, and causes of action of any kind, whether known, unknown, or yet to be
discovered, liquidated or unliquidated, fixed or contingent, direct or indirect,
on account of or in any way arising from or relating to the subject matter of
the Arbitration through and including the Effective Date of this Settlement
Agreement, including without limitation any claims that were made against GTL in
the Arbitration or could have been made against GTL in the Arbitration. Nothing
contained herein is intended to be or shall be deemed to be a release of GTL's
obligations contained in this Settlement Agreement, and the Parties expressly
agree that GTL is not release from its obligations herein.

 

4. Warranty. As an inducement to enter into this Settlement Agreement, Lattice
represents that, as of the time of execution of this Settlement Agreement,
Lattice has no plans to file a petition for bankruptcy. The Parties acknowledge
that GTL has reasonably relied upon the foregoing representation by Lattice in
deciding to enter this Settlement Agreement, and that such representations were
a material inducement in GTL entering into this Settlement Agreement. GTL
further expressly reserves the right to bring an action contesting the
dischargeability of Lattice's obligations to GTL, and, to the extent permitted
by law, Lattice agrees not to oppose such action.

 

5. Stipulation of Dismissal: Within three business days of GTL's receipt of the
Cash Payment, the Parties shall file a Stipulation of Dismissal in the
Arbitration, with prejudice, providing for the dismissal of the Complaint.

 

6. Binding Obligations: THIS SETTLEMENT AGREEMENT CREATES LEGAL, BINDING
OBLIGATIONS. EACH PARTY HAS READ THIS SETTLEMENT AGREEMENT AND UNDERSTANDS ITS
CONTENTS. EACH PARTY HAS MADE SUCH INVESTIGATION OF THE FACTS PERTAINING TO THIS
SETTLEMENT AGREEMENT AND ALL OTHER RELATED MATTERS AS IT HAS DEEMED NECESSARY.
EACH PARTY ACKNOWLEDGES THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR OWN
CHOICE BEFORE SIGNING THIS SETTLEMENT AGREEMENT.

 

 



 3 

 

 



7. Execution via Email PDF and in Counterparts: This Settlement Agreement may be
executed by email PDF and in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Settlement Agreement.

 

8. Binding on Successors: This Settlement Agreement shall be binding upon the
Parties and their representatives and successors.

 

9. Entire Agreement: This Settlement Agreement, including all exhibits hereto,
constitutes the complete agreement and contains all of the promises and
undertakings between the Parties with regard to the subject matter addressed
herein. No Party relies on any statement or representation of any other Party
executing this Settlement Agreement, except as expressly stated in this
Settlement Agreement. This Settlement Agreement may not be revised or modified
without the mutual written consent of the Parties.

 

10. Severability: If any provision of this Settlement Agreement shall be
determined to be invalid or unenforceable under applicable law by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way effecting the remaining
parts of such provision or the remaining provisions of this Settlement
Agreement.

 

11. Choice of Law and Jurisdiction: This Settlement Agreement shall be construed
and enforced in accordance with, and governed by, the laws of the Commonwealth
of Virginia, without regard to principles of conflict of laws. In addition, the
Parties hereby submit to the jurisdiction of the courts of Virginia for all
disputes relating to or arising from this Settlement Agreement.

 

12. Attorneys' Fees: If any Party institutes legal proceedings over the
enforcement of this Settlement Agreement or any provision of it, including
exhibits, the prevailing Party (as determined by the court having jurisdiction
over such dispute) shall be entitled to recover from the losing Party its costs,
including reasonable attorneys' fees, at both the trial and appellate levels.

 

13. Construction of this Agreement: This Settlement Agreement was negotiated at
arm's length by the Parties and their counsel. This Settlement Agreement, and
any terms herein, shall not be construed against either Party as the drafter of
the agreement or any particular provision.

 

[END OF TEXT — SIGNATURE PAGE(S) TO FOLLOW]

 



 4 

 

 



  GLOBAL TEL*LINK CORPORATION       By:  /s/ Jeffrey B. Haidinger  
Title:  President& COO   Date:  4/26/16       VALUE-ADDED COMMUNICATIONS, INC.  
    By:  /s/ Jeffrey B. Haidinger   Title:  President& COO   Date:  4/26/16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 



  LATTICE INCORPORATED       By: /s/ Paul Burgess       Title: CEO       Date:
4/22/16        

 

 

 



STATE OF New Jersey ) COUNTY OF Camben )

 

 

Before me, Dawn Gilbert, a Notary Public of said County and State, personally
appeared Paul Burgess, with whom I am personally acquainted (or proved to me on
the basis of satisfactory evidence), and who, upon oath, acknowledged
himself/herself to be duly authorized to execute the instrument on behalf of
Lattice Incorporated, and that he/she executed the foregoing instrument for the
purposes therein contained.

Witness my hand and seal, at Office, this 22nd day of April 2016.

 

 

 

  /s/ Dawn Gilbert   Notary Public   My Commission Expires: January 25, 2017

 

 

 

 

 

 

 



 6 

